Exhibit 10.8


FHLBANK San Francisco
2011 Executive Performance Unit Plan
Summary Description




PLAN PURPOSE
To optimize the Bank’s performance in accomplishing Board-approved goals.


PLAN OBJECTIVES
To motivate key executives to position the Bank to exceed specified long-term
Bank goals that directly support the business plan and long-term strategic plan.
To attract and retain outstanding executives by providing a competitive total
compensation program, including a cash-based long-term incentive reward
opportunity tied to the performance of the Bank against specified performance
measures.


PARTICIPANTS
Participants are key executives whose performance has a major impact on the
Bank’s success. Participants are the incumbents in the Bank’s senior officer
positions, including:


President
Executive Vice President
Senior Vice Presidents (excluding the Senior Vice President, Director of
Internal Audit – participates in the Audit Performance Unit Plan)


PERFORMANCE PERIOD
The Executive Performance Unit Plan (EPUP) pays incentive awards related to the
achievement of Bank performance over a three-year performance period. The 2011
EPUP is effective January 1, 2011, and is based on performance from January 1,
2011 through December 31, 2013.


PERFORMANCE METRICS
Performance metrics balance financial, member, and risk management objectives,
focusing on achievement of Adjusted Return on Capital Spread and Risk Management
goals. Adjusted Return on Capital Spread will be weighted 30% and Risk
Management will be weighted 70%. Target performance levels reflect long-term
performance expectations. Unlike the President’s Incentive Plan (PIP) and
Executive Incentive Plan (EIP), participants do not have an individual goal
under the EPUP.


1.
3-Year Average Adjusted Return on Capital Spread: Adjusted Return on Capital
Spread is the primary measure the Bank uses to determine total rate of return to
shareholders. The target Adjusted Return on Capital Spread has been set at 1.74%
and represents the projected average for the performance period (January 1, 2011
through December 31, 2013). The target Adjusted Return on Capital Spread is
consistent with the Bank’s Strategic Plan forecast and reflects the Bank’s
continued mission-consistent focus on member’s mortgage finance business.
Threshold (75% of plan) Adjusted Return on Capital Spread has been set at 1.49%,
150% of target has been set at 2.24% and 200% of target has been set at 2.74%.



2.
3-Year Average Risk Management: Risk Management is based on the 3-year average
of the actual Risk Management goal achievement levels under the 2011, 2012, and
2013 annual incentive plans, and will be set at the end of the performance
period.



Actual achievement of Bank goals is subject to adjustment for changes resulting
from movements in interest rates, changes in financial strategies or policies,
any significant change in Bank membership, as well as other factors determined
by the Board. Variances to plan from OTTI and dividend benchmark excluded from
performance measurement.



1

--------------------------------------------------------------------------------


EPUP ACHIEVEMENT MEASURES
The Executive Performance Unit Plan rewards four levels of performance
achievement, as follows:


Achievement Level
Measure Definition


Threshold (75%)
Minimum level of performance that must be achieved for awards to be paid.


Target (100%)
Performance that is expected under the Bank’s Plan.


150% of Target
An optimistic achievement level that exceeds levels forecasted from expected
business.


200% of Target
The most optimistic achievement level that far exceeds levels forecasted from
expected business.





AWARD DETERMINATION
An award is calculated and paid in whole or part at the end of the 2011 plan
term (during the first quarter of 2014). Awards earned are based on the level at
which the 3-year performance goals have been achieved. Final awards may be
prorated for participants promoted or hired into an eligible position during the
performance period, and for participants who take a leave of absence during the
performance period. Target payouts for the January 1, 2011 through December 31,
2013, performance period are presented on the following page. Note that the
percentages of award opportunity provided below are not the award percentages of
base salary. See the formula on the next page for payout percentages.


Adjusted Return on Capital Spread Goal
(3-Year Average)
Risk Management Goal
(3-Year Average)1
 
 
% of Award Opportunity
 
 
% of Award Opportunity
Threshold
1.49%
15%
Threshold
Average of 3-Year Achievement
35%
Target
1.74%
30%
Target
70%
150% of Target
2.24%
45%
150% of Target
105%
200% of Target
2.74%
60%
200% of Target
140%
1 Measured by 3-year achievement levels of Risk Management Goal under the
respective STIPs.



Performance below the threshold achievement level for either measure normally
will not result in an incentive award.
The Board of Directors has full discretion to modify any and all incentive
payments. Modifications may be made, but are not limited to the following
circumstances, if errors or omissions result in material revisions to the Bank’s
financial results, if information submitted to a regulatory or a reporting
agency is untimely, or if the Bank does not make appropriate progress in the
timely remediation of examination, monitoring, or other supervisory findings and
matters requiring attention.



2

--------------------------------------------------------------------------------




AWARD OPPORTUNITY
Individual EPUP targets for each plan year are established annually for each
participant at the beginning of each calendar year. Target award levels are
stated below as a percentage of the February 1st base salary at the beginning of
the performance period.


Award Range Scale (some % rounded)
2011 Plan Year – EPUP Payout as % of 2011 Base Salary (as of February 1st)


Position Level
Threshold1
Target2
150% of Target3
200% of Target4
President
25%
50%
75.0%
100%
Executive Vice President
20%
40%
60.0%
80%
Senior Vice Presidents
18%
35%
52.5%
70%



Notes:
1 – 50% of target payout; based on achieving 1.49% Adjusted Return on Capital
Spread and the 3-year average of the actual risk management achievement levels
during the period.
2 – 100% of target payout; based on achieving 1.74% Adjusted Return on Capital
Spread and the 3-year average of the actual risk management achievement levels
during the period.
3 – 150% of target payout; based on achieving 2.24% Adjusted Return on Capital
Spread and the 3-year average of the actual risk management achievement levels
during the period.
4 – 200% of target payout; based on achieving 2.74% Adjusted Return on Capital
Spread and the 3-year average of the actual risk management achievement levels
during the period.


Awards will be considered by the Board of Directors at the end of the 3-year
performance period (during the first quarter of 2014) and are to be paid to
participants in cash.


Example of how award would be calculated for a Senior Vice President for 2011
EPUP


(70% weight)
3-yr. Average Risk Management Level Achieved: (200% of Target)
[bracketa03.jpg]
Percent of Target Payout: 170%
2011 Base Salary
Target EPUP Payout (% of Base Salary)
Payout % Based on Performance
EPUP Payment paid Q1 2014
(30% weight)
3-yr. Average Adjusted Return on Capital Spread Achieved: (Maximum or 100%)
$330,000 X
35% X
170% =
$196,350





Payments under this plan are subject to approval by the Board of Directors. To
be eligible for the Executive Performance Unit Plan payment, participants must
be employed with the Bank through the end of the 3-year performance period,
except in the case of a voluntary normal retirement, a qualified long-term
disability, or death. EPUP awards will be prorated for participants in position
less than a full plan term, including participants who have a leave of absence
greater than one month during the plan term. Any awards will be distributed as
soon as administratively possible following the effective date of Board
approval. All compensation and incentive plans are subject to review and
revision at the Bank’s discretion. Such plans are reviewed regularly to ensure
they are competitive and equitable. Executive Officer compensation and benefit
programs are subject to Federal Housing Finance Agency review and oversight, and
payments made under such programs may be subject to the Agency's approval under
applicable laws and regulations in effect from time to time.






3